ON APPLICATION FOR REHEARING
HORNSBY, Chief Justice.
The opinion of January 22, 1993, is withdrawn and the following is substituted therefor: The trial court’s dismissal of Rheuark’s negligence claims is affirmed on the basis of Wright v. Bailey, 611 So.2d 300 (Ala.1992). The dismissal of Rheuark’s malicious prosecution claim, assault and battery claim, and other claims is affirmed on the basis of Ala.Code 1975, § 6-5-440.
*1377ORIGINAL OPINION WITHDRAWN; OPINION SUBSTITUTED; APPLICATION OVERRULED; AFFIRMED.
MADDOX, SHORES, HOUSTON and KENNEDY, JJ., concur.